Citation Nr: 1211023	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating higher than 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted an increased rating of 20 percent for low back strain.  In August 2011, the RO granted a separate rating of 20 percent for radiculopathy of the right lower extremity related to the low back strain, effective March 21, 2011.  The Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his low back strain, which is presently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  During the course of the appeal, the RO granted a separate 20 percent rating for radiculopathy of the right lower extremity related to the low back strain, effective March 21, 2011.  The rating schedule addressing the Veteran's lumbar spine disability notes that separate neurological ratings should be rated separately.  See General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237, Note (1).  

Unfortunately, review of the record shows that there are outstanding relevant VA treatment records.  At a July 2011 VA examination report the Veteran noted that he had an appointment with a neurosurgeon at Hines VA Medical Center in October 2011.  An October 2011 VA physical therapy note also shows that the Veteran reported that he was going to see a neurosurgeon at the end of the month.  The Veteran further testified at the November 30, 2011 Board hearing that he had an MRI at Hines earlier that month, and also saw a neurosurgeon at Hines.  He further indicated that he had an MRI at Jesse Brown VAMC that day.

The record shows a June 2011 VA neurology consult and a November 30, 2011 MRI addressing the cervical spine, but there is no record of the neurology consult in November 2011, or any MRI report on November 30, 2011 addressing the lumbar spine.  As these records are outstanding, efforts should be made to obtain them.

In addition, the Veteran filed his increased rating claim in August 2007, but the first VA treatment of record is dated in August 2008.  Additional efforts should be made to obtain any relevant VA treatment records from August 2006 to August 2008.

Finally, as the case must be remanded for the foregoing reasons, the Veteran should be scheduled for a current VA examination of his spine.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of VA treatment records addressing the lumbar spine from the VAMC in Hines and Jesse Brown dated from August 2006 to August 2008, and dated from October 2011 forward, including a neurology consult in November 2011 and a lumbar spine MRI report on November 30, 2011.  Document all attempts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding his claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.



The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected low back strain.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected low back strain, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service-connected low back strain causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

 4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


